Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazono (WO 2016/190152) (all citations to English equivalent US 2018/0134085).
Regarding claim 1, Miyazono discloses [Figures 1-4] a tire comprising: a carcass 14 toroidally extending from one bead portion to another bead portion [Paragraph 0039], and a spiral cord layer 3 disposed tire-radially outside a crown portion of the carcass and including an upper layer and a lower layer formed by spirally winding reinforcing cords [Figure 4, Paragraph 0022], wherein a cap layer 18a (auxiliary belt layer) is disposed tire-radially outside the spiral cord layer [Figure 4, Paragraph 0045].
	Miyazono does not specifically recite the cap layer 18a (auxiliary belt layer) being disposed at an angle of between 10°-45° with respect to the circumferential direction of the tire; however, Miyazono does teach that an inclination angle of the reinforcing cords of extra belt layers is preferably 10° or Encompassing ranges are a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 2, Miyazono further discloses [Figures 1-4] a core material cord layer 2 (core cord layer) disposed between the upper layer and lower layer of the spiral cord layer [Figure 1, Paragraph 0022].

Regarding claim 3, Miyazono further discloses [Figures 1-4] the inclination angle of the reinforcing metal cords 2a (core cords) in the core material cord layer 2 (core cord layer) with respect to the tire circumferential direction is in a range of 40°-90°, identical to the claimed range of 40°-90° [Paragraph 0023].

Regarding claim 4, Miyazono further discloses [Figures 1-4] an angle of the reinforcing cords 3a in the spiral cord layer 3 with respect to the tire circumferential direction is in a range most preferably from 15°-30°, lying within the claimed range of from 12°-90° [Paragraph 0027].

Regarding claim 5, Miyazono further discloses [Figures 1-4] an angle of the reinforcing cords 3a in the spiral cord layer 3 with respect to the tire circumferential direction is in a range most preferably from 15°-30°, lying within the claimed range of from 12°-90° [Paragraph 0027].

Regarding claim 6, Miyazono further discloses [Figures 1-4] an angle of the reinforcing cords 3a in the spiral cord layer 3 with respect to the tire circumferential direction is in a range most preferably from 15°-30°, lying within the claimed range of from 12°-90° [Paragraph 0027].

Conclusion
Imamiya (JP 2004-074826) discloses a pneumatic tire comprising a spiral belt having an upper and lower layer, with a core cord layer lying between the two spiral belt layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACK EDMONDSON ODOM/Examiner, Art Unit 1749   
             
/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749